Citation Nr: 0929646	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post right 
tarsal navicular fracture, currently evaluated at 10 percent.

2.  Entitlement to service connection for traumatic arthritis 
of the lumbar spine.

3.  Entitlement to service connection for traumatic arthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 
1988. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2006 rating 
decisions by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to an increased rating for status post right 
tarsal navicular fracture and entitlement to service 
connection for traumatic arthritis of the lumbar spine, left 
knee, and right ankle.  Timely appeals were noted from those 
decisions.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on October 23, 2007.  The hearing 
transcript has been associated with the file. 

A review of the record reflects that the Veteran perfected an 
appeal for service connection for traumatic arthritis of the 
right ankle in July 2007.  Service connection for traumatic 
arthritis of the right ankle was granted by rating decision 
dated March 2009, which represents a complete grant of the 
benefit sought.  

The issues of entitlement to service connection for traumatic 
arthritis of the lumbar spine and left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

Throughout the appeal period, status post right tarsal 
navicular fracture has not been productive of moderately 
severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post right tarsal navicular fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example, competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his May 2006 
substantive appeal, wherein the Veteran discussed his need to 
take frequent breaks at work and his inability to engage in 
yard work or walk distances.  He has argued that the degree 
of foot impairment warrants a higher evaluation.  Actual 
knowledge is established by his statements demonstrating an 
awareness of what is necessary to substantiate the claim.  
See Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Veteran is 
rated under a Diagnostic Code that requires only that the 
Veteran demonstrate a noticeable worsening or increase in 
severity of his disability; thus, VA was not required to 
provide notice of the criteria under which the Veteran's 
service-connected status post right tarsal navicular fracture 
is rated.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records pertinent to 
the veteran's increased rating claim have been secured.  The 
Veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

Service connection for status post right tarsal navicular 
fracture was granted by rating decision dated April 2002, and 
a noncompensable rating was assigned.  In May 2003, the 
veteran's disability rating for his right foot disability was 
increased to 10 percent.  The Veteran filed the claim 
presently on appeal in March 2005.  

A private medical record dated February 2005 noted the 
Veteran's complaints of pain upon standing for long periods 
of time.  An orthotic shoe was prescribed.

On VA examination in March 2005, the Veteran reported 
"constant" pain, intermittent swelling, pain on walking and 
stiffness upon arising in the morning.  He could perform all 
activities of daily living with the exception of getting in 
and out of the bathtub.  He reported taking frequent breaks 
at work and that he avoided turning, as it caused a flareup 
of pain in his right foot.  The Veteran also noted that the 
foot became stiff if he sat for a long period of time.

On physical examination, there was pain upon inversion and 
eversion of the foot, as well as standing on the heel and 
toe.  The Veteran's ankle showed limitations of motion due to 
pain at "the extreme of motion."  Posture, movement on 
getting dressed, standing and squatting were all essentially 
normal.  There were normal arches and no hammertoes, clawfoot 
or flat feet.  The alignment of the Veteran's Achilles tendon 
was normal. 

The claim presently on appeal was denied in a decision dated 
May 2005.  In his January 2006 notice of disagreement, the 
Veteran stated that the foot was often painful and stiff, 
with swelling and popping of the joint.

The Veteran's right foot was evaluated by a private physician 
in December 2006.  There was no pain over the base of the 
fifth metatarsal.  There was no limitation of motion.  There 
was also no pain with plantar flexion, dorsal flexion, and 
internal and external rotation.  The Veteran had no pain, 
swelling, tenderness upon walking, or any other complaints.

Private clinical notes dated July and August 2007 show 
complaints of pain in the foot with no other symptoms.  

During his October 2007 hearing, the Veteran testified that 
he had pain and swelling upon walking, stiffness, and 
popping.  The foot was also tender to palpation.

In March 2008, there was a complaint of pain in the right 
foot with no other symptoms.

On VA examination in January 2009, the Veteran reported pain, 
swelling, morning stiffness, and pain after 15 minutes of 
standing at work.  There was no history of limited or 
restricted duty at work, which required him to be on his feet 
for most of the day.  He used no assistive devices.  There 
were no restrictions on activities of daily living, but his 
wife often had to help him tie his shoes.  It is unclear 
whether this restriction was related to foot pain or to 
another disability.

On physical examination, the foot was normally aligned.  
There was tenderness on the plantar and dorsal aspects of the 
foot, as well as slight edema.  There was no instability 
noted, nor was there evidence of abnormal weightbearing.  
There was no additional limitation on motion with repetitive 
movement.  Neurological evaluation showed no definite motor 
deficits, although there were complaints of pain in the right 
foot and ankle.  Reflexes and sensation were intact.  

After review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 10 percent for status post right 
tarsal navicular fracture.  The Veteran has reported symptoms 
of pain, swelling, stiffness and tenderness upon palpation.  
His VA examination reports, however, reveal no objective 
evidence of moderately severe disability on examination or 
demonstrable evidence of functional impairments such as signs 
of abnormal weight-bearing or significant callus formation.  
VA examinations have found a minimal amount of pain upon 
palpation and range of motion testing, with no additional 
limitation upon repetitive motion.  Although the veteran has 
stated that he has stiffness in the foot, there has been no 
object evidence of stiffness upon examination.  The Veteran 
has sought only intermittent treatment for his right foot 
disability during the appeal period, and the clinical notes 
indicate that he usually indicates that he has pain, with no 
level of severity or other symptoms noted.  The Veteran is 
gainfully employed in a position that requires him to stand 
for a great deal of the day, and although he has testified 
that he takes frequent breaks, there has been no evidence of 
a limitation or restriction on his ability to perform the his 
duties.  After careful review, the Board finds that the 
Veteran's disability is more appropriately characterized as 
"moderate" and is not productive of a "moderately severe" 
disability.

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  However, 
there was no evidence of weakened movement, excess 
fatigability, or incoordination that could be attributed to 
the service-connected disability, nor was there evidence of 
additional limitation of motion on repetitive movement.  It 
was noted that the Veteran's could not stand for long periods 
of time.  However, even considering this effect, there are 
not adequate pathology or symptoms that would warrant an 
evaluation in excess of 10 percent. See DeLuca, 8 Vet. App. 
204-7 (1995).

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher evaluation for 
service-connected status post right tarsal navicular 
fracture.  There is no evidence of pes planus or pes cavus 
that would warrant an increased rating under DCs 5276 and 
5278.  X-ray evidence has not shown malunion of the tarsal or 
metatarsal bones; thus, Diagnostic Code 5283 is not for 
application.  38 C.F.R. § 4.72.  Similarly, there is no 
evidence of metatarsalgia, hallux valgus, hallux rigidus, or 
hammer toe under Diagnostic Codes 5279-5282.  Further, there 
is no actual loss of the foot that would allow a 40 percent 
evaluation under either Diagnostic Code 5283 or 5284.   

In Hart v. Mansfield, No. 05-2424, slip op. at 3 (U.S. Vet. 
App. Nov. 19, 2007), the Court of Appeals for Veterans Claims 
(Court) held that where a lengthy adjudication of an 
increased rating claim may have resulted in an increase in 
severity of the service-connected disorder during the 
pendency of the claim, staged ratings should be considered.  
Although the present claim has been pending for several 
years, the record contains no evidence of an increase in 
severity of the Veteran's residuals of a right tarsal 
navicular fracture since the filing of his claim in March 
2005.  The weight of the credible evidence demonstrates that 
the manifestations of the Veteran's service-connected 
disorder have warranted no more than a 10 percent rating 
during the appeal period.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected foot disorder presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  There has 
been no evidence of hospitalization and the Veteran is 
employed full-time.  Consequently, the Board concludes that a 
remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected status post right tarsal navicular fracture.  Thus, 
the preponderance of the evidence is against the Veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 


ORDER

An increased rating for status post right tarsal navicular 
fracture is denied.


REMAND

Since the most recent adjudication of the Veteran's claims 
for service connection for traumatic arthritis of the lumbar 
spine and left knee, additional pertinent medical evidence 
has been received without a waiver of the RO's jurisdiction.  
To ensure that the Veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
in the first instance, the Board must return the case to the 
RO, with the new evidence, for its initial consideration.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The newly received evidence includes a December 2008 
"certificate of incapacity" from a private physician, Dr. 
D., at the Hattiesburg Clinic, indicating that the Veteran 
was to be restricted from duties at work because of low back 
pain.  The most recently records from the Hattiesburg Clinic 
are dated May 2007.  On remand, a request should be made to 
the Hattiesburg Clinic for records of the Veteran's treatment 
for arthritis of the lumbar spine and left knee since May 
2007.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, obtain all 
records of the Veteran's treatment for 
traumatic arthritis of the lumbar spine 
and/or left knee at the Hattiesburg Clinic 
from May 2007 to the present.  If such 
records are unavailable, a negative 
response should be obtained.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


